          Case 1:15-cr-00372-SAG Document 46 Filed 07/08/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA   *
                           *
          v.               *    Criminal No. SAG-15-0372
                           *
RODRIGO SOMARRIBA.         *
                           *
                         *****
                   MEMORANDUM AND ORDER

         Now pending is Rodrigo Somarriba’s pro se motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A). ECF 43. Somarriba argues he is eligible for compassionate release

because, due to his incarceration, he is at an increased risk of potentially being exposed, or possibly

contracting COVID-19, which he asserts would place him at a high risk for death. But Somarriba

does not provide medical records or other documentation of an underlying health condition that

would support his claim. The court is thus without sufficient evidence to consider Somarriba’s

motion. Accordingly, Somarriba’s request for a reduced sentence pursuant to 18 U.S.C. §

3582(c)(1)(A) is DENIED WITHOUT PREJUDICE.

       So Ordered this 8th day of July, 2020.



                                                                 /s/
                                                       Stephanie A. Gallagher
                                                       United States District Judge
